DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021 and 8/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al (US 9,023,251). 

With regards to claim 1, Cai et al discloses a method for making an infrared light absorber (method for making a carbon nanotube slurry, Title), the method comprising: providing a carbon nanotube array on a substrate (step 100, providing a carbon nanotube array on a substrate, col 3, lines 10-12); truncating the carbon nanotube array by irradiating a top surface of the carbon nanotube array by a laser beam (step 200, trimming the carbon nanotube array by irradiating the carbon nanotube array via laser, col 3, lines 13-16) in two directions (moving laser in the x and y direction, col 5, lines 44-55), the top surface being away from the substrate; wherein the two directions intersects at an angle (first direction intersects with the second direction, col 9, lines 15-18), the angle is in a range of 30 degrees to 90 degrees (angle may be defined between the x direction and y direction which would be maximum at 90 degrees, col 5, lines 57-60).
With regards to claim 2, Cai et al discloses wherein the carbon nanotube array comprises a plurality of carbon nanotubes substantially parallel with each other (plurality of carbon nanotubes parallel to each other, col 3, lines 37-40).
With regards to claim 3, Cai et al discloses wherein the plurality of carbon nanotubes are multi-walled carbon nanotubes (multi-walled carbon nanotubes, col 3, lines 30-33).
With regards to claim 7, Cai et al discloses wherein the two directions are defined as an X direction and a Y direction (moving laser in the x and y direction, col 5, lines 44-55), the method of irradiating the top surface of the carbon nanotube array comprising: irradiating the top surface of the carbon nanotube array row by row in the X direction until all the top surface of the carbon nanotube array is irradiated; and irradiating the top surface of the carbon nanotube array row by row in the Y direction until all the top surface of the carbon nanotube array are truncated (the method for obtaining the trimmed carbon nanotube array includes the following steps fixing the position of the carbon nanotube array 20, moving the laser 30 relative to the carbon nanotube array 20 along the X direction which is substantially parallel to the top surface of the carbon nanotube array 20 to obtain a groove 40; moving the laser 30 relative to the carbon nanotube array 20 along the Y direction which is substantially parallel to the top surface of the carbon nanotube array 20; and moving the laser along the X direction and the Y direction alternately to make the laser 30 irradiate the entire carbon nanotube array 20, thus obtaining the trimmed carbon nanotube array, col 5, lines 44-56).
With regards to claim 10, Cai et al discloses wherein an interval distance between two adjacent rows ranges from approximately 1 micrometer to approximately 20 micrometers (shifting distance of 5 micrometers, col 2, lines 29-30). 
With regards to claim 11, Cai et al discloses wherein a laser irradiating spot is formed by the laser beam, and a diameter of the laser irradiating spot is same as the interval distance (wherein a diameter of the laser irradiating area can range from about 1 micrometer to about 5 micrometers, col 4, lines 6-10).
With regards to claim 12, Cai et al discloses wherein the X direction is parallel to the substrate, and the Y direction is parallel to the substrate (wherein the X direction is parallel to the substrate, and the Y direction is parallel to the substrate, col 5, lines 47-52). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al as applied to claims 1-3,7 and 10-12 above, and further in view of Feng et al (US 9,048,006).

With regards to claim 4, Cai et al does not disclose the plurality of carbon nanotubes in the carbon nanotube array are truncated to a height in a range of 100 micrometers to 300 micrometers. 
Feng et al teaches the plurality of carbon nanotubes in the carbon nanotube array are truncated to a height in a range of 100 micrometers to 300 micrometers (a height of the carbon nanotube array is about 200 micrometers, col 3, lines 30-33). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the height of the carbon nanotubes of Cai et al with the height as taught by Feng et al in order to provide nanotubes with excellent properties that are properly utilized. 
With regards to claim 5, Feng et al teaches wherein extending directions of the plurality of carbon nanotubes are substantially parallel to a normal direction of the substrate (step of pulling the selected carbon nanotubes along a direction substantially parallel to a length direction of the grooves by using the tool, col 5, lines 60-63).
With regards to claim 6, Cai et al discloses wherein an incident angle of the laser beam is parallel to the normal direction of the substrate (the direction of the laser 30 is parallel to an axial direction of carbon nanotubes 200 in the carbon nanotube array 20, col 3, lines 64-66).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al as applied to claims 1,2,3,7 and 10-12 above, and further in view of Hong et al (US 2008/0238285).

With regards to claim 8, Cai et al does not disclose wherein a moving speed of the laser beam is less than or equal to 100 mm per second, the laser beam is produced by a laser device, and a power of the laser device is in a range of 6W to 12W.
Hong et al teaches wherein a moving speed of the laser beam is less than or equal to 100 mm per second, the laser beam is produced by a laser device, and a power of the laser device is in a range of 6W to 12W (a power of the laser beam can be in a range from about 1 milliwatt to about 80 watts and a moving speed of the laser beam can be in a range from about 1 mm/s to about 1000 mm/s, paragraph 0039, lines 7-10).
It would have been obvious to one skilled in the art at the time the invention was made to modify the laser of Cai et al with the laser as taught by Hong et al in order to provide a versatile laser for a processing apparatus. 
With regards to claim 9, Hong et al teaches wherein the moving speed of the laser beam is larger than 80 mm per second (a moving speed of the laser beam can be in a range from about 1 mm/s to about 1000 mm/s, paragraph 0039, lines 7-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761